           Case 1:20-cv-01265-NONE-SAB Document 17 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HENDRIK BLOCK,                                     Case No. 1:20-cv-01265-NONE-SAB

12                  Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE AND CONTINUING
13           v.                                         MANDATORY SCHEDULING
                                                        CONFERENCE TO APRIL 8, 2021
14   K & K SISTERS, LLC, et al.,
                                                        (ECF Nos. 15, 16)
15                  Defendants.

16

17          On January 13, 2021, an order issued requiring Plaintiff Hendrik Block to show cause

18 why Defendant K & K Sisters, LLC should not be dismissed from this action for the failure to

19 serve in compliance with Rule 4(m) of the Federal Rules of Civil Procedure. (ECF No. 15.) On
20 January 16, 2016, Plaintiff filed a response stating that he had been unable to serve the

21 defendant, a tentative settlement has been reached in this matter, and there is no objection to the

22 dismissal of Defendant K & K Sisters LLC from this action without prejudice.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.     The January 13, 2021 order to show cause is DISCHARGED;

25          2.     The mandatory scheduling conference set for February 9, 2021 is CONTINUED

26                 to April 8, 2021, at 10:30 a.m. in Courtroom 9; and

27 / / /

28 / / /


                                                    1
         Case 1:20-cv-01265-NONE-SAB Document 17 Filed 01/19/21 Page 2 of 2


 1          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 2                  scheduling conference.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        January 19, 2021
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
